Title: To Thomas Jefferson from Daniel Smith, 15 January 1807
From: Smith, Daniel
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New York Jan 15 1807
                        
                        I assure you, I feel great diffidence, in addressing a letter to you, without the formality of a personal
                            introduction.
                        Considering however, that the President ought to be in possession of every thing connected with all great
                            National undertakings, & knowing, if I was to select, as I might do, our representation in Congress, as the medium of
                            this communication, it must in that case undergo the ordeal of private opinion; I have ultimately determined, to make this
                            communication to the President himself, who will make such use of it, as his superior talents, & wisdom shall suggest.
                        The fortification of this port, has become a subject of general conversation, & equally desireable to all
                            parties. The federalists make it a powerful Engine of opposition to the general government, & the republicans with very
                            different feelings towards the Government, have to Join with them in their application, to shew the publick, that we feel
                            as much for the safety of the City, as the Federalists, good souls, can feel.
                        “Fortify the harbour” is in every mouth. But when I ask, what mode of fortification shall we adopt every one
                            is silent, & all feel the difficulty of the undertaking.
                        With much diffidence, I will venture to give my Ideas, on this very important subject.
                        I have heard of no plan, except that of Mr. Robertsons, which if I understand right, contemplates a Work on
                            each side the Narrows on the Islands.
                        To this mode of fortification, I presume, sir, there is Just and strong objections.
                        first. The Narrows are too wide, being very near two Miles across. It must appear, I think, very plain to
                            every person, especially to those who have seen any thing of this Kind of Warfare that forts so far extended, can give but
                            little annoyance to an enimy, & very little support to any auxillery force that may be Stationed in the Narrows, to
                            cooperate with the forts.
                        Secondly. The land fortifications are liable to an immediate attack by land from the
                            enimy, & no places more accessable to an enimy, than the sites contemplated for fortifications on the two Islands.
                        If the enimy anticipates any serious inconvenience from the forts, he would immediately land a competent
                            force on each Island, & take them by Storm. 
                  This mode of fortification is I believe exploded by many, & if approved by
                            any, it is because they can think of no other mode, & as the rage is now for fortifications, they think a bad plan is
                            better than no plan at all.
                        I have conversed with several Pilots on this subject, who all agree, that if Forts were erected on the
                            Islands, in the strongest manner possible, they could against all their force, with a strong tide & south wind bring
                            through fifty sail of Vessels in one flood.
                        Here likewise, I will make a few remarks on fort Jay. When the works were thrown up on Governors Island, it
                            was in that great ferver of doing, which like most things done in a hurry, amount to little or nothing. The works
                            themselves are very respectable, but their Situation being at the threshold of the City, make them worse than nothing, as
                            they never can attack an enimy untill he has entered the City, or nearly so, & in case the fort should fall into the
                            hands of the enimy, the works would in all probability be turned against the City.
                        Under this impression, tho the delaration is an unpleasant one, I make it, from a conviction of its truth,
                            that every cent that has been, or ever will be expended on fort Jay, is money, worse then thrown away.
                        The properties which renders New York the finest commercial City under heaven—these very excellences are the
                            difficulties we have to encounter, when we enter on the work of fortification. How Shall we so obstruct this
                            beautiful harbour, as to impede invading foes, & not ruin our navegation.
                        To this question I answer.
                        I have thought of two modes of fortification which I shall endeaver to lay down in the plainest manner I
                            possibly can.
                        The first, but least efficient, is to erect two Batteries oposite to each other, the one on the upper
                                end of the middle Bank & the other on the Tail of the west
                            Bank, out side of the Narrows, & about 7 Miles south of the Bluff. The channal here, is not quite one mile over, & can
                            be artificially narrowed with great ease. The depth of water on the two sites, is 2 fathams, & on the west Bank
                            gradually shallows to 5 or 6 feet water. This Passage ought I think in the event of a war & no interior & permanant
                            works erected, to be fillid up with Chevaux defrize, which on the restoration of peace can be easily removed
                        The second, & following, is my favourite plan, Viz—Sink two Blocks, or Islands, in the Narrows, oposite
                            Hendrecks Reef. It is one Mile & three quarters a Cross here, & 18 fathams deep, with an excellent sand & Clay
                            bottom.
                        I would erect on each of these Islands so made; a new fortified fort, which being placed at equal distances
                            from the shores, & each other, are calculated to Keep off any force that can come against it. I would add to this, the
                            Wooden chain or Boom Anchored 6 feet under water, armed in every direction with Iron points. A Vessel has no mode of
                            attacking the Boom, but by runing on it, & in so doing her bottom is ruined with Iron points, & necessarily held,
                            nearly in one position, for the ample Vengence of the Forts.
                        It will be objected with great truth, that this plan will cost a vast deal of money.
                        But it is to be remembered that any plans that can be adopted will cost a great sum of Money. But observe, if
                            you fortify on the Islands, that Land will be bought at a great price, & when the probable cost of the land or the
                            Islands, is deducted from the expence of sinking the Islands, for the fortifications, the extra expence will not be so
                            very great, as might at first be anticipated
                        I shall likewise be told, that the Ice will distroy every thing, that can be erected at the Narrows. In
                            answer to this, I will only refer to the model of the fort, which is calculated to meet the force of the Ice. If there are
                            difficulties, there are likewise great advantages attending this local situation. Plenty of good Stone are to be had,
                            within a few miles. Vessels & Men are in no part of a America more plenty, or to be employ’d at a cheaper rate.
                        This plan is indeed a great undertaking, but I believe great as it is, it would be prefered by the nation
                            to any other that can be adopted.
                        If it cost much, it will last forever. The work can immediately progress, & will of course please &
                            satisfy every reasonable man.
                        Thus Sir, I have endeavoured to give you my views of a subject, which has occupied my mind for some time, but
                            I fear I have made the communication with great ambiguity; if any thing I may have said shall serve as a bare hint, I shall be gratified.
                        And while on this subject I will take the liberty of suggesting an Idea as to a mode of raising money for the
                            purpose of fortifications. This Idea I conceived two Years since, when the Wharf–owners in this City applied to the
                            Legislature, to pass a Law, alowing them to receive for every Hogshead of Rum 20 Cents, for every Hogshead of Sugar 20
                            Cents, and for every Barril of Flour 3 Cents, & so on for every thing also in proportion. The prayr of the Petitioners
                            was not granted, on the ground, that they recd. at present, wharfage for the Vessels & were of
                            course amply compensated for erecting the wharves, as the ground was a grant to them from the corporation. It then struck
                            me with great force, whether a Tax of this nature might not be laid for the purpose of fortification. The sum of money
                            that could be raised annually in this & the other Commercial Cities would be emmence & amply sufficient for all the
                            purposes of fortification.
                        The question will naturally arise who the writer of this Letter is. For any information concerning me, I
                            refer you Sir, to the Honourable De Witt Clinton Mayor of this City—to the Recorder of this City, Pierre V. Wyck Esqr
                            & to George Clinton Jun Esqr member of Congress & Gordon S. Mumford also member of Congress. I had the honour not
                            long since, to be named to you as a proper person to fill the Office of Marshall of this district. I had the honour not
                            long since as a member of a select Committe, to sign an address to you, on the subject of your again standing candidate,
                            for President of the united states.
                        I make these references & mention these circumstances merely to shew, that however improper my opinions
                            are, my intentions are good
                  Wishing you every possible felicity I am with the most profound respect Yours
                        
                            Danl: Smith
                            
                        
                    